DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 08/19/21.  The request for foreign priority to a corresponding German application filed 02/20/19 has been received and is proper.  Claims 13-24 are currently pending yet all are rejected due to the parallel rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Lucienne
Claim(s) 13-17, 19 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucienne (U.S. Patent No. 5,601,002).  Lucienne is directed to a damped flywheel.  See Abstract. 
Claim 13: Lucienne discloses a torsional vibration damper [Figs. 1, 2] for a drivetrain of a motor vehicle, comprising: a primary element (11) rotatable around a rotational axis; an energy storage [Fig. 2] that comprises a helical compression spring unit (34-37), wherein the helical compression spring unit comprises: an outer spring (36) formed as an arc spring; and an inner spring (37) is provided inside of the outer spring and virtually coaxial to the outer spring, wherein the inner spring when disassembled from the helical compression spring unit is formed as a straight helical compression spring; a spring channel (circumferentially between arms 33) in which the helical compression spring unit is provided; and a secondary element (31) rotatable relative to the primary element against the energy storage, wherein the inner spring has a winding direction which is opposed to a winding direction of the outer spring, and wherein the inner spring when installed in the torsional vibration damper is shorter than the outer spring by a value of x [see Fig. 2 (36 abuts 35 circumferentially further than 37 abuts 35).  See Figs. 1, 2. 
Claim 14: Lucienne discloses that the value x is less than or equal to an outer diameter of the outer spring.  See Fig. 2. 
Claim 15: Lucienne discloses that the inner spring in disassembled condition provides at least a first spring region, a second spring region, and a third spring region in axially staggered manner, and wherein the first spring region and the third spring region are at respective ends of the inner spring, and wherein the second spring region is a middle spring region.  See Fig. 2. 
Claim 16: Lucienne discloses that the first spring region provides a first winding distance, the second spring region provides a second winding distance, and the third spring region provides a third winding distance, and wherein the first winding distance and the third winding distance are shorter than the second winding distance.  See Fig. 2 (broadly recited “regions” may be selected to meet limitation). 
Claim 17: Lucienne discloses that the first winding distance, the second winding distance or the third winding distance extend in one of a constant, progressive, or degressive manner.  See Fig. 2. 
Claim 19: Lucienne discloses that each spring end of the inner spring is radially guided by a respective spring plate (35).  See Fig. 2. 
Claim 22: Lucienne discloses that at least one spring end tip is located radially outward or at least virtually radially outward when installed.  See Fig. 2. 
Claim 23: Lucienne discloses that the helical compression spring unit comprising at least the outer spring and the inner spring has in disassembled condition a radius of curvature which is one of virtually identical to or identical to, a radius of curvature of the spring channel.  See Fig. 2. 
Claim 24: Lucienne discloses that a distance between an outer diameter of the inner spring and an inner diameter of the outer spring amounts to between 1% and 9% of an outer diameter of the outer spring.  See Fig. 2. 
REJECTION #2: Kuwahata
Claim(s) 13, 15-19 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahata et al.  (JP 2017-172743).  Kuwahata is directed to a spring assembly and lock-up device for a torque converter with a spring assembly.  See Abstract. 
Claim 13: Kuwahata discloses a torsional vibration damper [Figs. 1, 5] for a drivetrain of a motor vehicle, comprising: a primary element (4) rotatable around a rotational axis; an energy storage [Fig. 5] that comprises a helical compression spring unit (30-32), wherein the helical compression spring unit comprises: an outer spring (30) formed as an arc spring; and an inner spring (31) is provided inside of the outer spring and virtually coaxial to the outer spring, wherein the inner spring when disassembled from the helical compression spring unit is formed as a straight helical compression spring; a spring channel (circumferentially between 32) in which the helical compression spring unit is provided; and a secondary element (12) rotatable relative to the primary element against the energy storage, wherein the inner spring has a winding direction which is opposed to a winding direction of the outer spring, and wherein the inner spring when installed in the torsional vibration damper is shorter than the outer spring by a value of x [see Fig. 5].  See Figs. 1, 5. 
Claim 15: Kuwahata discloses that the inner spring in disassembled condition provides at least a first spring region, a second spring region, and a third spring region in axially staggered manner, and wherein the first spring region and the third spring region are at respective ends of the inner spring, and wherein the second spring region is a middle spring region.  See Fig. 5. 
Claim 16: Kuwahata discloses that the first spring region provides a first winding distance, the second spring region provides a second winding distance, and the third spring region provides a third winding distance, and wherein the first winding distance and the third winding distance are shorter than the second winding distance.  See Fig. 5 (broadly recited “regions” may be selected to meet limitation). 
Claim 17: Kuwahata discloses that the first winding distance, the second winding distance or the third winding distance extend in one of a constant, progressive, or degressive manner.  See Fig. 5. 
Claim 18: Kuwahata discloses that the outer diameter of the first spring region and the third spring region of the inner spring decreases toward a respective spring end.  See Fig. 5; see also claim 4 (“the inner coil spring has an outer diameter of a plurality of windings at both ends that decreases toward both ends”).  
Claim 19: Kuwahata discloses that each spring end of the inner spring is radially guided by a respective spring plate (32).  See Fig. 5.  
Claim 22: Kuwahata discloses that at least one spring end tip is located radially outward or at least virtually radially outward when installed.  See Fig. 5. 
Claim 23: Kuwahata discloses that the helical compression spring unit comprising at least the outer spring and the inner spring has in disassembled condition a radius of curvature which is one of virtually identical to or identical to, a radius of curvature of the spring channel.  See Fig. 5. 
Claim 24: Kuwahata discloses that a distance between an outer diameter of the inner spring and an inner diameter of the outer spring amounts to between 1% and 9% of an outer diameter of the outer spring.  See Fig. 5. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1: Lucienne in view of Kuwahata
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucienne in view of Kuwahata.
Claim 18: Lucienne is relied upon as in claim 16 above but does not disclose a decreasing diameter of the inner spring towards the ends.  Kuwahata discloses a torsional vibration damper (1) with a helical compression spring unit (13’), including an outer spring (30) and a coaxial inner spring (30) with first, second and third spring regions, wherein the outer diameter of the first spring region and the third spring region of the inner spring decreases toward a respective spring end.  See Fig. 5; see also claim 4 (“the inner coil spring has an outer diameter of a plurality of windings at both ends that decreases toward both ends”).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this type of spring because this is a design choice that may provide desired damping properties, and ease in installation and removal. 
REJECTION #1: Lucienne in view of Kuhnle
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucienne in view of Kuhnle et al. (DE 10 2014 215 138) (cited by Applicant).  Kuhnle is directed to a torsion vibration damper.  See Abstract. 
Claims 20-21: Lucienne is relied upon as in claim 1 but does not discuss the materials or treatment(s) of the inner and outer springs.  Kuhnle discusses a similar torsional vibration damper with circumferentially extending arc springs, wherein the springs are surface-treated by a hardening process, wherein the hardening process is a nitriding process.  See para. 0018 (“the end cap can be reliably fixed to hardened and / or nitrated spring elements at the respective longitudinal ends”).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to surface treat the springs of the Lucienne torsional damper because this ensures the integrity and longevity of the components, and the hardening process is a well-known and commonly employed technique to achieve this objective. 
REJECTION #2: Kuwahata in view of Kuhnle
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahata in view of Kuhnle. 
Claims 20-21: Kuwahata is relied upon as in claim 1 but does not discuss the materials or treatment(s) of the inner and outer springs.  Kuhnle discusses a similar torsional vibration damper with circumferentially extending arc springs, wherein the springs are surface-treated by a hardening process, wherein the hardening process is a nitriding process.  See para. 0018 (“the end cap can be reliably fixed to hardened and / or nitrated spring elements at the respective longitudinal ends”).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to surface treat the springs of the Kuwahata torsional damper because this ensures the integrity and longevity of the components, and the hardening process is a well-known and commonly employed technique to achieve this objective. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 30, 2022